Citation Nr: 1451613	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  08-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression with anxiety).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to June 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions.  In an August 2000 rating decision issued by the RO in Montgomery, Alabama RO, wherein the RO denied reopening the claim for degenerative disc disease of the spine.  In an April 2006 rating decision, the RO in Atlanta, Georgia denied service connection for depression, with anxiety.  These matters are currently under the jurisdiction of the RO in Montgomery.

In May 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO in Atlanta; a transcript of that hearing is of record.  

This matter was previously before the Board in August 2011.  The Board reopened the claim for service connection for a lumbar spine disorder and remanded the above matters for further development.  

At the time of the August 2011 Board remand, the Board also recharacterized the claim for service connection for depression and anxiety into one for a psychiatric disorder.  The Board construed the claim liberally, noting that the Veteran also had previous diagnoses of schizophrenia, schizoaffective disorder, substance abuse and dependence, major depression, and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  

The Board notes that since the August 2011 remand, the Veteran has received a new diagnosis of PTSD due to childhood trauma.  (October 2013 VA medical record).  As to the diagnosis of PTSD, the Board finds that it is not part of the current claim.  The Agency of Original Jurisdiction (AOJ) previously denied service connection for PTSD in a final July 1999 rating decision.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  In the present case, the RO has already separately and finally denied the Veteran's claim for service connection for PTSD.  (July 1999 rating decision).  As such, the issue of PTSD is not part of the current claim.  However, the AOJ should contact the Veteran and clarify whether he wishes to reopen his claim for service connection for PTSD.  As this matter is not before the Board, it is REFERRED to the AOJ for appropriate action.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., additional VA medical record, are relevant to the issues on appeal and are not duplicative of the evidence in the paper claims file.  However, as such evidence was considered by the RO in its preparation of the July 2014 supplemental statement of the case, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has had chronic back problems since service, which have resulted in his claimed acquired psychiatric disorder.  He has alternatively claimed that he developed his claimed psychiatric disorder in service.

Per the prior Board remand, the AOJ obtained a new, July 2013 VA examination to address the lumbar spine disability claim.  The VA examiner appears to have based his medical opinion solely on his inability to find any documentation of a back disorder in service or within a year following service.  However, an examiner may not ignore that lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Veteran has claimed that he had two, two week profiles in service related to muscle spasms of the lower back, including one that occurred after trying to raise a pot of water.  (May 2011 Board hearing).  As such, a new VA medical opinion is necessary to provide an adequate opinion.

As to the acquired psychiatric disorder claim, the July 2013 mental health examiner opined that depression was related to the Veteran's back and/or neck problems.  The Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder is inextricably intertwined with the issue of entitlement to service connection for a lumbar spine disability.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).   Furthermore, the Board finds that the VA examiner failed to address the question of whether the Veteran has an acquired psychiatric disorder directly due to service.  The Veteran has claimed that he started having paranoid fear and auditory hallucinations in his early 20s.  (March 2005 VA letter).  As such, a new VA medical opinion is also necessary.

Prior to the examinations, all outstanding VA medical records should be associated with the claims file, including those from October 2013 to the present.

Furthermore, the Veteran has reported that he has been incarcerated three or four times and that he was first diagnosed with his back problem in prison (September 1998 Medical Psychology Services; September 4, 1998 Columbus Regional).  However, the claims file only contains some medical records from the Georgia Department of Corrections dated from November 6, 1992 to September 20, 1993, showing complaints of back pain.  Although the AOJ requested such information per prior Board instructions, it should give the Veteran another opportunity to identify any non-VA healthcare provider who treated him for a lumbar spine disability or acquired psychiatric disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Per the prior Board remand, the AOJ also attempted to obtain the Veteran's service treatment records.  In a June 2013 memorandum, the AOJ determined that such records are unavailable for review.  The AOJ should notify the Veteran that it has been unable to obtain such records.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Finally, the Board notes that the AOJ has not provided the Veteran consistent with the Veterans Claims Assistance Act of 2000 (VCAA) as to supporting a claim for service connection on a secondary basis.  Such notice should be provided. 

Accordingly, the case is REMANDED for the following actions:

1.   The AOJ should obtain ALL outstanding VA treatment records from all applicable  VA medical centers in Alabama (to specifically include the Dublin, Birmingham and Montgomery VA medical centers, from the Central VA Healthcare System) and Georgia (to specifically include the Columbus VA Healthcare System), including those dated from October 2013 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  (a) The AOJ should provide VCAA consistent notice to the Veteran as to supporting a claim for service connection, to include as to on a secondary basis.  

(b)  The AOJ should also notify the Veteran that it has been unable to obtain his service treatment records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

(c)  The Veteran should also be given an opportunity to identify any non-VA healthcare provider who treated him for a lumbar spine disability or acquired psychiatric disorder, specifically including from his reported three to four incarcerations.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.   After all records and/or responses received from have been associated with the claims file, return the claims file to the July 2013 VA examiner for the lumbar spine disability claim.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the July 2013 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and electronic claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(a)  Does the Veteran currently have a lumbar spine disability?  If so, please note the diagnosed disorder(s).

If possible, the VA medical opinion provider should reconcile the findings of the examiners and medical providers (including the finding of degenerative joint disease in an October 1996 VA X-ray report).  If reconciliation is not possible, the VA medical opinion provider should explain how he/she reached her opinion as to the current diagnosis.

(b)  Is it at least as likely as not that any lumbar spine disorder is related to the Veteran's active service?  The examiner should specifically consider the Veteran's reports of  (i) lifting heavy pots, (ii) muscle spasms of the back in his early 20s (late 1970s to early 1981), including two reported physical profiles during that time, and (iii) chronic back problems since that time.  The fact that such reports may not have been recorded in the service treatment records is not determinative.  

c)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., June 1989)?  Again, consider statements made by the Veteran in this regard.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA medical opinion provider should clearly explain how he/she reached his/her answers to EACH question posed above.  He/she is directed to reconcile his or her opinions with any on file that may conflict, and to consider all pertinent medical evidence of record (to include - private medical records, available records from the Veteran's incarcerations, Social Security Administration records, and VA medical records).

4.  After all records and/or responses received from have been associated with the claims file, and the above requested VA medical opinion for the lumbar spine disability claim has been obtained, return the claims file to the July 2013 VA mental health examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the July 2013 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

(a)  The VA medical opinion provider should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The VA medical opinion provider should specifically indicate whether the Veteran meets the diagnostic criteria for a psychiatric disorder(s).  Each such psychiatric disorder(s) should be identified.

If possible, the VA medical opinion provider should reconcile, the findings of the examiners - including schizoaffective disorder (May 29, 2002 G.E. Denes, Ph.D.), schizophrenia and major depression (July 28, 2002 West Central Georgia Regional Hospital), mood disorder related to chronic pain (March 2005 VA letter) and bipolar disorder/major depressive disorder (April 2001 VA medical record).

(b)  For each currently diagnosed acquired psychiatric disorder, other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.  The VA medical opinion provider should consider the Veteran reports of chronic psychiatric problems since service.

(c)  If the lumbar spine VA medical opinion provider found that a current lumbar spine disorder is due to service, is it at least as likely as not that such a disorder caused or aggravated any claimed acquired psychiatric disorder, other than PTSD?  

If the VA medical opinion provider finds that any acquired psychiatric disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The VA medical provider should also note consideration of all relevant medical evidence of record (to include - private medical records, available records from the Veteran's incarcerations, Social Security Administration records and VA medical records).  An explanation for EACH opinion offered should be provided.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



